Per Curiam.

The act (1 N. R. L. 388.) declaims, that if a nonresident plaintiff tenders, to the justice security for the payment of any sum which may be adjudged against him, he shall be entitled to have a warrant against the defendant. ' The nature of the security is not designated, and there can be-ho good reason why the deposit of money should not be deemed competent security; and, if so, the sum deposited was sufficient. It was to as great ah amount as could be adjudged against the plaintiff; the action being trespass, there could be no set-off, and (he costs are limited to five dollars, except under some special circumstances, which we are not to intend existed in this cáse. The judgment must, therefore, be reversed.
Judgment reversed.